                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA



SAMUEL SALDANA,                              No. 2:18-cv-0319 AC P
          Plaintiff,
    v.                                       ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
M.E. SPEARMAN, et al.,
           Defendants.
                                      /

        Samuel Saldana, CDCR # V-30056, a necessary and material participant in a settlement
conference in this case on October 16, 2019, is confined in High Desert State Prison (HDSP), in
the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by video conference from his place of confinement,
to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on
Wednesday, October 16, 2019, at 9:00 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in a settlement
conference by video conference at the time and place above, until completion of the settlement
conference or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy by fax on the Litigation
Coordinator at HDSP at (530) 251-5031.

       4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
prison no less than two days prior to the settlement conference that the prison’s video-conference
equipment will connect to the court’s system. Any difficulties shall immediately be reported to
Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, HDSP, P.O. Box 750, Susanville, California 96127:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 13, 2019
